Name: Council Decision (EU) 2018/343 of 5 March 2018 concerning the renewal of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  European construction;  America
 Date Published: 2018-03-09

 9.3.2018 EN Official Journal of the European Union L 67/1 COUNCIL DECISION (EU) 2018/343 of 5 March 2018 concerning the renewal of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) By Decision 2005/781/EC (1), the Council approved the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil (2) (the Agreement). (2) In accordance with Article XII of the Agreement, the Agreement enters into force on the date on which both Parties have notified each other in writing that their respective internal procedures necessary for the Agreement to enter into force have been completed. The Agreement is initially valid for a period of five years and may be renewed by agreement between the Parties after evaluation during the penultimate year of each subsequent renewal period. (3) By Decision 2012/646/EU (3), the Council approved the renewal of the Agreement for an additional period of five years. (4) The exchange of letters between the Parties, dated 14 November 2016 and 5 January 2017, confirmed their interest in renewing the Agreement for another five years. (5) The renewal of the Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The renewal of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil, for an additional period of five years, is hereby approved on behalf of the Union. Article 2 The President of the Council shall designate the person(s) empowered to notify the Government of the Federative Republic of Brazil, on behalf of the Union, that the Union has completed its internal procedures necessary for the renewal of the Agreement in accordance with Article XII(2) of the Agreement. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 5 March 2018. For the Council The President N. DIMOV (1) Council Decision 2005/781/EC of 6 June 2005 on the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil (OJ L 295, 11.11.2005, p. 37). (2) OJ L 295, 11.11.2005, p. 38. (3) Council Decision 2012/646/EU of 10 October 2012 concerning the renewal of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil (OJ L 287, 18.10.2012, p. 4).